           Case 1:17-vv-01479-UNJ Document 64 Filed 11/18/19 Page 1 of 6




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1479V
                                     Filed: August 30, 2019
                                         UNPUBLISHED


    ANGELINA CAVALLO and NELSON
    POLANCO on behalf of M.P., a minor
    child,
                                                             Special Processing Unit (SPU);
                        Petitioners,                         Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioners.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 10, 2017, Angelina Cavallo and Nelson Polanco (“petitioners”) filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”) on behalf of their minor child, M.P.
Petitioners allege that M.P. suffered Guillain-Barré syndrome (“GBS”) as a result of an
influenza (“flu”) vaccine he received on October 3, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01479-UNJ Document 64 Filed 11/18/19 Page 2 of 6



        On September 25, 2018, a ruling on entitlement was issued, finding petitioners
entitled to compensation. On August 30, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioners should be awarded $15,517.95 to satisfy
the State of New Jersey Medicaid lien, and an amount sufficient to purchase an annuity
contract as described in the Proffer. Proffer at 2-3. In the Proffer, respondent
represented that petitioners agree with the proffered award. Id. Based on the record as
a whole, the undersigned finds that petitioners are entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following to petitioners:

        a. A lump sum payment in the amount of $15,517.95, representing
           compensation for satisfaction of the State of New Jersey, lien, payable
           jointly to petitioners and

                                 Treasurer, State of New Jersey
                                 Mail to:
                                 Health Management Systems, Inc.
                                 P.O. Box 416522
                                 Boston, MA 02241-6522
                                 Medicaid ID Number: 243072657021
                                 HMS Case Number: 157945

        Petitioners agree to endorse this payment to the Treasurer, State of New
        Jersey.

        b. An amount sufficient to purchase the annuity contract described in
           section II. B of the attached Proffer.

These amounts represent compensation for all damages that would be available under
§ 15(a). The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:17-vv-01479-UNJ Document 64 Filed 11/18/19 Page 3 of 6



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
ANGELINA CAVALLO and                  )
NELSON POLANCO on behalf of           )
M.P., a minor child,                  )
                                      )
              Petitioners,            )
                                      )    No. 17-1479V
       v.                             )    Chief Special Master Dorsey
                                      )    ECF
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
              Respondent.             )
____________________________________)

                             RESPONDENT’S PROFFER OF DAMAGES

I.       Procedural History

         On September 25, 2018, respondent filed a Vaccine Rule 4(c) report concluding that M.P.

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on September 25, 2018, the Chief

Special Master issued a Ruling on Entitlement, finding that M.P. suffered from Guillain-Barré

syndrome (“GBS”) as a result of an influenza (“flu”) vaccine administered on October 3, 2016.

II.      Items of Compensation and Form of the Award

         Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum and future annuity payments as described below, and

request that the Chief Special Master's decision and the Court's judgment award the following: 1




1
  Should M.P. die prior to entry of judgment, the parties reserve the right to move the Court for appropriate relief.
In particular, respondent would oppose any award for future medical expenses, future lost earnings, and future pain
and suffering.

                                                          1
          Case 1:17-vv-01479-UNJ Document 64 Filed 11/18/19 Page 4 of 6



       A.      Medicaid Lien

       Respondent proffers that M.P. should be awarded funds to satisfy the State of New Jersey

Medicaid lien in the amount of $15,517.95, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of New Jersey may have against

any individual as a result of any Medicaid payments that the State of New Jersey has made to or

on behalf of M.P. from the date of his eligibility for benefits through the date of judgment in this

case as a result of his vaccine-related injury suffered on or about October 3, 2016, under Title

XIX of the Social Security Act. Reimbursement of the State of New Jersey lien shall be made

through a lump sum payment of $15,517.95, representing compensation for satisfaction of the

State of New Jersey lien, payable jointly to petitioners and

                                 Treasurer, State of New Jersey
                                            Mail to:
                                Health Management Systems, Inc.
                                        P.O. Box 416522
                                    Boston, MA 02241-6522
                               Medicaid ID Number: 243072657021
                                  HMS Case Number: 157945

Petitioners agree to endorse this payment to the Treasurer, State of New Jersey.




                                                 2
               Case 1:17-vv-01479-UNJ Document 64 Filed 11/18/19 Page 5 of 6



          B.       Annuity

          An amount sufficient to purchase an annuity contract, 2 paid to the life insurance

company3 from which the annuity will be purchased, 4 subject to the conditions described below,

that will provide a certain lump sum payment to M.P. as set forth below:

                On April 20, 2032, a certain lump payment in the amount of $88,191.20.

Should M.P. predecease any the certain lump sum payment set forth above, said payment shall

be made to his estate. Written notice to the Secretary of Health and Human Services and to the

Life Insurance Company shall be provided within twenty (20) days of M.P.’s death.

          This amount represents all elements of compensation to which M.P. would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioners agree. 5

III.      Summary of Recommended Payments Following Judgment

          A.       Medicaid Lien:                                                                       $15,517.95
          B.       An amount sufficient to purchase the annuity contract described
                   above in section II. B.



   2
     In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
   3
     The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                   a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                   b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                   c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                   AAA;

                   d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                   AA+, or AAA.
   4
     Petitioners authorize the disclosure of certain documents filed by the petitioners in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.
   5
       At the time payment is received, M.P. will be an adult, and thus guardianship is not required.

                                                            3
  Case 1:17-vv-01479-UNJ Document 64 Filed 11/18/19 Page 6 of 6



                                    Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    C. SALVATORE D’ALESSIO
                                    Acting Director
                                    Torts Branch, Civil Division

                                    CATHARINE E. REEVES
                                    Deputy Director
                                    Torts Branch, Civil Division

                                    HEATHER L. PEARLMAN
                                    Assistant Director
                                    Torts Branch, Civil Division

                                    /s/Christine M. Becer
                                    CHRISTINE M. BECER
                                    Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146
                                    Benjamin Franklin Station
                                    Washington, D.C. 20044-0146
                                    Tel: (202) 616-3665


Dated: 8/28/19




                                4
